Offense, assault to murder; penalty, four years in the penitentiary.
The only question presented for review is the alleged insufficiency of the evidence. For the State it was shown that appellant and the injured party were co-tenants on the same place, and that appellant shot prosecuting witness Barnhart with a shotgun at a distance of twenty-six feet without cause or provocation; that some of these shots penetrated the body of said Barnhart and inflicted on him serious bodily injury.
Believing the evidence sufficient, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.